Table of Contents Report to Shareholders Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 21 9. Consolidated financial position 22 10. Changes in accounting policies 24 11. Controls and procedures 24 12. Selected quarterly financial information 25 Consolidated Interim Financial Statements Consolidated statement of financial position 26 Consolidated income statement 27 Consolidated statement of comprehensive income 28 Consolidated statement of changes in equity 29 Consolidated statement of cash flows 30 Notes to the Consolidated Interim Financial Statements (Unaudited) Note 1 – Nature of operations and summary of significant accounting policies 31 Note 2 – Changes in accounting policies 32 Note 3 – Net assets held for sale and discontinued operations 33 Note 4 – Accounts receivable 34 Note 5 – Debt facilities and finance expense – net 35 Note 6 – Government assistance 35 Note 7 – Earnings per share and dividends 36 Note 8 – Employee compensation 36 Note 9 – Other gains – net 36 Note 10 – Supplementary cash flows and income information 37 Note 11 – Contingencies 37 Note 12 – Fair value of financial instruments 38 Note 13 – Operating segments and geographic information 41 Note 14 – Related party transactions 43 Report to Shareholders CAE reported financial results for the second quarter ended September 30, 2014. Net income attributable to equity holders from continuing operations was $42.0million ($0.16 per share) this quarter, compared to $38.2 million ($0.15 per share) in the second quarter last year. Revenue for the quarter was $529.4 million, compared to $478.2 million in the second quarter last year. All financial information is in Canadian dollars. “Performance for the second quarter was in line with our outlook for growth in Civil and Healthcare, and for resiliency in Defence,” said Marc Parent, CAE’s President and Chief Executive Officer. “In Civil, we made important progress with our solutions strategy, with Japan Airlines agreeing to conduct all its pilot training at the upcoming CAE-JAL joint venture. In Defence, we received contract extensions and technology upgrades from our existing installed base and long-term services programs. And in Healthcare, we made good progress and continue to be encouraged by our prospects in this growing market. For CAE overall, we are reiterating our expectations for a stronger performance in the second half and solid growth for the year as a whole.” Civil Simulation and Training (Civil) Revenue for Civil was $296.0 million in the second quarter, up 10% compared to $269.3 million last year. Second quarter operating income* was $45.4 million (15.3% of revenue), up 16% compared to $39.0 million (14.5% of revenue) last year. During the quarter we announced a joint venture agreement with Japan Airlines to provide flight crew training services across Northeast Asia. Japan Airlines will conduct all its training at the CAE-JAL joint venture starting in April 2015. Also during the quarter, we signed solutions agreements with an expected value of $297.5 million, including a long-term contract extension with LATAM Airlines in South America to include training for the new Airbus A350; a contract with Air Algérie in Africa to train 200 new cadets for the airline over the next four years; and, two full-flight simulator (FFS) sales and training centre operations services for customers in the Middle East and Asia. The Civil book-to-sales* ratio for the quarter was 1.01x and 1.11x for the last 12 months. Second quarter Civil backlog* was $2.4 billion, including our share of joint ventures but not yet including the upcoming joint venture with Japan Airlines. Defence and Security (Defence) Revenue for Defence was $209.1 million, up 9% compared to $191.1 million last year. Operating income was $25.6 million (12.2% of revenue), up 2% compared to $25.2 million (13.2% of revenue) last year. During the quarter, we continued to expand our base of long-term, recurring services contracts and our worldwide customer fleet of flight training devices with new deployments, contract extensions and technology upgrades. The U.S. Air Force exercised options on existing contracts to provide training services for the Predator/Reaper remotely piloted vehicles and the KC-135 tanker aircraft, and the U.S. Navy also exercised options for training on the T-44C aircraft. We also received contracts to upgrade simulators for the German Air Force’s Eurofighter, the Royal Canadian Air Force’s CP-140 Aurora, the U.S. Air Force's C-5 Galaxy, and the Royal Australian Air Force's AP-3C Orion aircraft. And, we won orders for a UH-72A Lakota helicopter simulator for the U.S. Army and a C‑130 Fuselage trainer for the U.S. Air Force Reserve Command. The latter contract includes the provision of high-fidelity trauma patient simulators from CAE Healthcare, to create an immersive environment for airmen involved in aeromedical evacuation training. In total, we received $167.4 million in Defence orders this quarter, representing a book-to-sales ratio of 0.80x. The book-to-sales ratio for the last 12 months was 0.89x. Second quarter Defence backlog was $2.4 billion, including joint ventures and unfunded backlog. Healthcare Revenue in Healthcare was up 37% to $24.3 million for the quarter, compared to $17.8 million in the second quarter last year. Operating income was up to $1.8 million (7.4% of revenue) compared to $0.4 million (2.2% of revenue) last year. We had success across a number of healthcare market segments during the quarter involving sales of our patient and ultrasound simulators, audiovisual solutions, courseware, training and multi-year services. Defence customers included the U.S. Navy and U.S. Air Force Reserve Command as well as a military training centre in Saudi Arabia. In nursing and health science education, we sold patient simulators and multi-year services to the Southeast Technical Institute in the U.S. In the professional and OEM market, we developed a simulation-based training solution for physicians using the Impella® heart pump in partnership with Abiomed. Additional financial highlights Income taxes this quarter were $12.9 million representing an effective tax rate of 24%, compared to 17% last year.
